





 
Exhibit 10.1






INDEMNIFICATION AGREEMENT




THIS AGREEMENT is made and entered into this ___ day of __________, _____
between Ligand Pharmaceuticals Incorporated, a Delaware corporation
("Corporation"), whose address is 3911 Sorrento Valley Boulevard, Suite 110, San
Diego, CA 92121 and ______________ ("Director”).


RECITALS:


A.     WHEREAS, Director, a member of the Board of Directors of Corporation (the
“Board”), performs a valuable service in such capacity for Corporation; and


B.     WHEREAS, the stockholders of Corporation have adopted Bylaws (the
"Bylaws") providing for the indemnification of the officers, directors, agents
and employees of Corporation to the maximum extent authorized by Section 145 of
the Delaware General Corporation Law, as amended (the "Law"); and


C.     WHEREAS, the Bylaws and the Law, as amended and in effect from time to
time or any successor or other statutes of Delaware having similar import and
effect, currently purport to be the controlling law governing Corporation with
respect to certain aspects of corporate law, including indemnification of
directors and officers; and


D.    WHEREAS, in accordance with the authorization provided by the Law,
Corporation may from time to time purchase and maintain a policy or policies of
Directors and Officers Liability Insurance ("D & O Insurance"), covering certain
liabilities which may be incurred by its directors and officers in the
performance of services as directors and officers of Corporation; and


E.    WHEREAS, as a result of developments affecting the terms, scope and
availability of D & O Insurance there exists general uncertainty as to the
extent and overall desirability of protection afforded members of the Board of
Directors by such D & O Insurance, if any, and by statutory and bylaw
indemnification provisions; and


F.    WHEREAS, in order to induce Director to continue to serve as a member of
the Board, Corporation has determined and agreed to enter into this contract
with Director.


NOW, THEREFORE, in consideration of Director's continued service as a director
after the date hereof, the parties hereto agree as follows:


1.    Certain Definitions. The following terms used in this Agreement shall have
the meanings set forth below. Other terms are defined where appropriate in this
Agreement.


(a)    "Disinterested Director" shall mean a director of Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Director.


(b)    "Expenses" shall include all direct and indirect costs (including,
without limitation, attorneys' fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating





--------------------------------------------------------------------------------





costs, printing and binding costs, telephone charges, postage, delivery service
fees, all other disbursements or out-of-pocket expenses and reasonable
compensation for time spent by Director for which he or she is otherwise not
compensated by Corporation) actually and reasonably incurred in connection with
a Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that "Expenses" shall
not include any Liabilities.


(c)    "Final Adverse Determination" shall mean that a determination that
Director is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (i) a final adjudication in a Delaware court or
decision of an arbitrator pursuant to Section 13(a) hereof shall have denied
Director's right to indemnification hereunder, or (ii) Director shall have
failed to file a complaint in a Delaware court or seek an arbitrator's award
pursuant to Section 13(a) for a period of one hundred twenty (120) days after
the determination made pursuant to Section 5 hereof.


(d)    "Independent Legal Counsel" shall mean a law firm or member of a law firm
selected by Corporation and approved by Director (which approval shall not be
unreasonably withheld) and that neither is presently nor in the past five years
has been retained to represent: (i) Corporation, in any material matter, or (ii)
any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term "Independent Legal Counsel"
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either Corporation or Director in a Proceeding to determine Director's right to
indemnification under this Agreement.


(e)    "Liabilities" shall mean liabilities of any type whatsoever including,
but not limited to, any judgments, fines, ERISA excise taxes and penalties, and
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any proceeding.


(f)    "Proceeding" shall mean any threatened, pending or completed action,
claim, suit, arbitration, alternative dispute resolution mechanism,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative, including any appeal therefrom.


(g)    "Change of Control" shall mean the occurrence of any of the following
events after the date of this Agreement:


(i)    A change in the composition of the Board, as a result of which fewer than
two-thirds (2/3) of the incumbent directors are directors who either (1) had
been directors of Corporation twenty-four (24) months prior to such change or
(2) were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the directors who had been directors of
Corporation 24 months prior to such change and who were still in office at the
time of the election or nomination; or


(ii)    Any "person" (as such term is used in section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) through the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of Corporation representing twenty percent (20%) or
more of the combined voting power of Corporation's then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the "Capital Stock"), except that
any change in ownership of Corporation's securities by any person resulting
solely from a reduction in the aggregate number of outstanding shares of Capital
Stock, and any decrease thereafter in such person's ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person's beneficial ownership of any securities of Corporation.





--------------------------------------------------------------------------------







2.    Indemnity of Director. Corporation hereby agrees to hold harmless and
indemnify Director to the fullest extent authorized or permitted by the
provisions of the Law, as may be amended from time to time.


3.    Additional Indemnity. Subject only to the exclusions set forth in Section
4 hereof, Corporation hereby further agrees to hold harmless and indemnify
Director:


(a)    against any and all Expenses in connection with any Proceeding (including
an action by or in the right of Corporation) to which Director is, was or at any
time becomes a party, or is threatened to be made a party, by reason of the fact
that Director is, was or at any time becomes a director, officer, employee or
agent of Corporation, or is or was serving or at any time serves at the request
of Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise;
and


(b)    otherwise to the fullest extent as may be provided to Director by
Corporation under the non-exclusivity provisions of the Bylaws of Corporation
and the Law.


4.    Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by Corporation:


(a)    except to the extent the aggregate of losses to be indemnified thereunder
exceeds the sum of such losses for which the Director is indemnified pursuant to
Section 2 hereof or reimbursed pursuant to any D & O Insurance purchased and
maintained by Corporation;


(b)    in respect of remuneration paid to Director if it shall be determined by
a final judgment or other final adjudication that such remuneration was in
violation of law;


(c)    on account of any Proceeding in which judgment is rendered against
Director for an accounting of profits made from the purchase or sale by Director
of securities of Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;


(d)    on account of a Final Adverse Determination that Director's conduct was
knowingly fraudulent or deliberately dishonest or constituted willful
misconduct;


(e)    provided there has been no Change of Control, on account of or arising in
response to any Proceeding (other than a Proceeding referred to in Section 10(b)
hereof) initiated by Director or any of Director's affiliates against
Corporation or any officer, director or stockholder of Corporation unless such
Proceeding was authorized in the specific case by action of the Board of
Directors of Corporation;


(f)    if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful; or


(g)    on account of any Proceeding to the extent that Director is a plaintiff,
a counter-complainant or a cross-complainant therein (other than a Proceeding
permitted by Section 4(e) hereof).


5.    Procedure for Determination of Entitlement to Indemnification.







--------------------------------------------------------------------------------





(a)    Whenever Director believes that he or she is entitled to indemnification
pursuant to this Agreement, Director shall submit a written request for
indemnification to Corporation. Any request for indemnification shall include
sufficient documentation or information reasonably available to Director to
support his or her claim for indemnification. Director shall submit his or her
claim for indemnification within a reasonable time not to exceed five years
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, final termination or
other disposition or partial disposition of any Proceeding, whichever is the
later date for which Director requests indemnification. The President, Secretary
or other appropriate officer shall, promptly upon receipt of Director's request
for indemnification, advise the Board in writing that Director has made such a
request. Determination of Director's entitlement to indemnification shall be
made not later than ninety (90) days after Corporation's receipt of his or her
written request for such indemnification.


(b)    The Director shall be entitled to select the forum in which Director's
request for indemnification will be heard, which selection shall be included in
the written request for indemnification required in Section 5(a). This forum
shall be any one of the following:


(i)    The stockholders of Corporation;


(ii)    A quorum of the Board consisting of Disinterested Directors;


(iii)    Independent Legal Counsel, who shall make the determination in a
written opinion; or


(iv)    A panel of three arbitrators, one selected by Corporation, another by
Director and the third by the first two arbitrators selected. If for any reason
three arbitrators are not selected within thirty (30) days after the appointment
of the first arbitrator, then selection of additional arbitrators shall be made
by the American Arbitration Association. If any arbitrator resigns or is unable
to serve in such capacity for any reason, the American Arbitration Association
shall select his or her replacement. The arbitration shall be conducted pursuant
to the commercial arbitration rules of the American Arbitration Association now
in effect.


If Director fails to make such designation, his or her claim shall be determined
by the forum selected by Corporation.


6.    Presumption and Effect of Certain Proceedings. Upon making a request for
indemnification, Director shall be presumed to be entitled to indemnification
under this Agreement and Corporation shall have the burden of proof to overcome
that presumption in reaching any contrary determination. The termination of any
Proceeding by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent shall not affect this
presumption or, except as may be provided in Section 4 hereof, establish a
presumption with regard to any factual matter relevant to determining Director's
rights to indemnification hereunder. If the person or persons so empowered to
make a determination pursuant to Section 5(b) hereof shall have failed to make
the requested determination within thirty (30) days after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or other disposition or partial disposition
of any Proceeding or any other event which could enable Corporation to determine
Director's entitlement to indemnification, the requisite determination that
Director is entitled to indemnification shall be deemed to have been made.


7.    Contribution. If the indemnification provided in Sections 2 and 3 is
unavailable and may not be paid to Director for any reason other than those set
forth in Section 4, then in respect of any





--------------------------------------------------------------------------------





Proceeding in which Corporation is or is alleged to be jointly liable with
Director (or would be if joined in such Proceeding), Corporation shall
contribute to the amount of Expenses and Liabilities paid or payable by Director
in such proportion as is appropriate to reflect (i) the relative benefits
received by Corporation on the one hand and Director on the other hand from the
transaction from which such Proceeding arose, and (ii) the relative fault of
Corporation on the one hand and of Director on the other hand in connection with
the events which resulted in such Expenses and Liabilities, as well as any other
relevant equitable considerations. The relative fault of Corporation on the one
hand and of Director on the other shall be determined by reference to, among
other things, the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and Liabilities. Corporation agrees that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.


8.    Insurance and Funding. Corporation hereby represents and warrants that it
shall purchase and maintain insurance in commercially reasonable amounts to
protect itself and/or Director against any Expenses and Liabilities in
connection with any Proceeding.


9.    Continuation of Obligations. All agreements and obligations of Corporation
contained herein shall continue during the period Director is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Director shall be subject to any
possible Proceeding, by reason of the fact that Director was serving Corporation
or such other entity in any capacity referred to herein.


10.    Notification and Defense of Claim. Promptly after receipt by Director of
notice of the commencement of any Proceeding, Director will, if a claim in
respect thereof is to be made against Corporation under this Agreement, notify
Corporation of the commencement thereof; but the omission so to notify
Corporation will not relieve it from any liability which it may have to Director
otherwise than under this Agreement. With respect to any Proceeding as to which
Director notifies Corporation of the commencement thereof:


(a)    Corporation will be entitled to participate therein at its own expense;


(b)    Except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Director. After notice from Corporation to Director of its election to assume
the defense thereof, Corporation will not be liable to Director under this
Agreement for any Expenses subsequently incurred by Director in connection with
the defense thereof other than reasonable costs of investigation or as otherwise
provided below. Director shall have the right to employ his or her own counsel
in such Proceeding but the Expenses associated with the employment of such
counsel incurred after notice from Corporation of its assumption of the defense
thereof shall be at the expense of Director unless (i) the employment of counsel
by Director has been authorized by Corporation, (ii) Director shall have
reasonably concluded that there may be a conflict of interest between
Corporation and Director in the conduct of the defense of such Proceeding or
(iii) Corporation shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases the Expenses of Director's separate
counsel shall be at the expense of Corporation. Corporation shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of
Corporation or as to which Director shall have made the conclusion provided for
in (ii) above; and







--------------------------------------------------------------------------------





(c)    Provided there has been no Change of Control, Corporation shall not be
liable to indemnify Director under this Agreement for any amounts paid in
settlement of any Proceeding effected without its written consent, which consent
shall not be unreasonably withheld. Corporation shall be permitted to settle any
Proceeding except that it shall not settle any Proceeding in any manner which
would impose any penalty, out-of-pocket liability, or limitation on Director
without Director's written consent.


11.    Advancement and Repayment of Expenses.


(a)    In the event that Director employs his or her own counsel pursuant to
Section 10(b)(i) through (iii) above, Corporation shall advance to Director,
prior to any final disposition of any Proceeding any and all Expenses incurred
in investigating or defending any such Proceeding within ten (10) days after
receiving copies of invoices presented to Director for such Expenses.


(b)    Director agrees that Director will reimburse Corporation for all Expenses
paid by Corporation in defending any Proceeding against Director in the event
and only to the extent that there has been a Final Adverse Determination that
Director is not entitled, under the provisions of the Law, the Bylaws, this
Agreement or otherwise, to be indemnified by Corporation for such Expenses.


12.    Remedies of Director.


(a)    In the event that (i) a determination pursuant to Section 5 hereof is
made that Director is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Director otherwise seeks enforcement of this Agreement,
Director shall be entitled to a final adjudication in an appropriate court of
his or her rights. Alternatively, Director at his or her option may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association now in
effect, whose decision is to be made within ninety (90) days following the
filing of the demand for arbitration. The Corporation shall not oppose
Director's right to seek any such adjudication or arbitration award.


(b)    In the event that a determination that Director is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 12 shall be made de novo and Director shall not be
prejudiced by reason of a determination that he or she is not entitled to
indemnification.


(c)    If a determination that Director is entitled to indemnification has been
made pursuant to Section 5 hereof or otherwise pursuant to the terms of this
Agreement, Corporation shall be bound by such determination in the absence of
(i) a misrepresentation of a material fact by Director or (ii) a specific
finding (which has become final) by an appropriate court that all or any part of
such indemnification is expressly prohibited by law.


(d)    In any court proceeding pursuant to this Section 12, Corporation shall be
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation shall stipulate in any
such court or before any such arbitrator that Corporation is bound by all the
provisions of this Agreement and is precluded from making any assertion to the
contrary.







--------------------------------------------------------------------------------





(e)    Expenses reasonably incurred by Director in connection with his or her
request for indemnification under this Agreement, meeting enforcement of this
Agreement or to recover damages for breach of this Agreement shall be borne by
Corporation.


(f)    Corporation and Director agree herein that a monetary remedy for breach
of this Agreement, at some later date, will be inadequate, impracticable and
difficult to prove, and further agree that such breach would cause Director
irreparable harm. Accordingly, Corporation and Director agree that Director
shall be entitled to temporary and permanent injunctive relief to enforce this
Agreement without the necessity of proving actual damages or irreparable harm.
The Corporation and Director further agree that Director shall be entitled to
such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith. Any such requirement of bond or
undertaking is hereby waived by Corporation, and Corporation acknowledges that
in the absence of such a waiver, a bond or undertaking may be required by the
court.


13.    Enforcement. Corporation expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on Corporation
hereby in order to induce Director to continue as a director of Corporation, and
acknowledges that Director is relying upon this Agreement in continuing in such
capacity.


14.    Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any or all of the
provisions hereof shall be held to be invalid or unenforceable to any extent for
any reason, such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof, or the obligation of the
Corporation to indemnify the Director to the full extent provided by the Bylaws
or the Law, and the affected provision shall be construed and enforced so as to
effectuate the parties' intent to the maximum extent possible.


15.    Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the internal laws of the State of Delaware.


16.    Consent to Jurisdiction. The Corporation and Director each irrevocably
consent to jurisdiction of the courts of the State of Delaware for all purposes
in connection with any Proceeding which arises out of or relates to this
Agreement and agree that any Proceeding instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.


17.    Binding Effect. This Agreement shall be binding upon Director and upon
Corporation, its successors and assigns, and shall inure to the benefit of
Director, his or her heirs, executors, administrators, personal representatives
and assigns and to the benefit of Corporation, its successors and assigns.


18.    Entire Agreement. This Agreement represents the entire agreement between
the parties hereto and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein. This Agreement
supersedes any and all agreements regarding indemnification heretofore entered
into by the parties.


19.    Amendment and Termination. No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective for any purpose
unless set forth in writing signed by both parties hereto.







--------------------------------------------------------------------------------





20.    Subrogation. In the event of payment under this agreement, Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Director, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable Corporation
effectively to bring suit to enforce such rights.


21.    Non-Exclusivity of Rights. The rights conferred on Director by this
Agreement shall not be exclusive of any other right which Director may have or
hereafter acquire under any statute, provision of Corporation's Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.


22.    Survival of Rights. The rights conferred on Director by this Agreement
shall continue after Director has ceased to be a director, officer, employee or
other agent of Corporation or such other entity.


23.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be addressed to Director or to
Corporation, as the case may be, at the address shown on page 1 of this
Agreement, or to such other address as may have been furnished by either party
to the other, and shall be deemed to have been duly given if (a) delivered by
hand and receipted for by the party to whom said notice or other communication
shall have been directed, or (b) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.




DIRECTOR:                    LIGAND PHARMACEUTICALS
                                            INCORPORATED, a Delaware corporation




______________________________    By: _______________________________
                            
Its:                                 









